DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to the rejection of the claims under 35 U.S.C. § 112 have been fully considered and are persuasive. The rejection of the claims under 35 U.S.C. § 112 has been withdrawn.
Applicant’s arguments with respect to the rejection of the claims under 35 U.S.C. § 102 have been fully considered and are persuasive. The rejection of the claims under 35 U.S.C. § 102 has been withdrawn.
Applicant’s arguments with respect to the objection to the claims have been fully considered and are persuasive. The objection to the claims has been withdrawn. New objections to the claims are set forth below.
Claim Objections
Claim 33 is objected to because of the following informalities: “the positioning direction” in line 3 lacks a proper antecedent basis.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 27 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 25 of copending Application No. 17/283,632 (hereinafter 632 claim 5). Although the claims at issue are not identical, they are not patentably distinct from each other because 632 claim 5, as modified below, anticipates claim 27.
632 Claim 25 teaches an application unit (400; 600; 800), wherein the application unit (400; 600; 800) comprises at least one application mechanism (414; 614; 814), which has at least one impression cylinder (408; 608; 808), at least one forme cylinder (402; 602; 802), and at least one supply roller (403; 603; 803), along with at least one positioning device (43), and wherein the at least one supply roller (403; 603; 803) can be moved along a linear roller positioning path (33) by means of the at least one positioning device (43), and wherein the roller positioning path (33) extends in and counter to a positioning direction (B), and wherein the application unit (400; 600; 800) has at least one magazine (21), located below the application mechanism (414; 614; 814), for the storing of supply rollers (403; 603; 803), and wherein the magazine (21) has at least two magazine receptacles (22), each for receiving one supply roller (403; 603; 803), and wherein the magazine (21) has at least one movable repositioning device (23), by means of which the at least two magazine receptacles (22) can be moved and placed in different magazine positions (28), and wherein at least one of the magazine positions (28) is a change position (34), and wherein when a magazine receptacle (22) is located in the change position (34), a supply roller (403; 603; 803) can be transferred, in or counter to the positioning direction (B), between said magazine receptacle (22), on the one hand, and a region, remote from said magazine (21), of a roller positioning path (33) that connects the magazine (21) to the application mechanism (414; 614; 814), on the other hand, characterized in that the positioning direction (B) deviates no more than 45° from at least one vertical direction (V), and in that at least one of the magazine positions (28) is a loading 
characterized in that a supply position (29) is a position that is occupied by the at least one supply roller (403; 603; 803) arranged in the application mechanism (414; 614; 814) during an application process of the application mechanism (414; 614; 814), and in that by means of the at least one positioning device (43), at least one supply roller (403; 603; 803) can be moved along a linear roller positioning path (33), one end of which is identical to the supply position (29) and the other end of which is identical to one of the magazine positions (28; 34).
632 claim 5 does not teach at least one linear guide in the positioning device.
The examiner takes Official Notice that linear guides are well-known structure that are advantageously used to linearly guide other objects along a linear path that is not arcuate or otherwise not linear.
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify 632 claim 25 to include a linear guide in the positioning device, because such a well-known structure would advantageously provide guidance to any components wishing to move in an exclusively linear path, to avoid veering from their pre-ordained path, and to ensure they remain on the straight and narrow, thereby resulting in at least one linear guide in the positioning device.
This is a provisional nonstatutory double patenting rejection.
Allowable Subject Matter
Claims 28 and 29 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 28, the claim is deemed to be directed to a nonobvious improvement over DE 20 2005 006 367 U1. The claim comprises at least one linear guide in the positioning device, at least one magazine in the application unit for the storage of the at least one supply roller, and wherein the at least one magazine has at least two magazine receptacles, each for receiving one supply roller, and wherein the magazine has at least one movable repositioning device, by the use of which at least one movable positioning device the at least two magazine receptacles can be moved and placed in different magazine positions, wherein, the by use of the at least one positioning device, the at least one supply roller can be moved along a linear roller positioning path, a first end of which linear roller positioning path is identical to the supply position of the application unit and the second end of the roller positioning path is identical to a magazine position of the different magazine positions of the at least one magazine and that is configured as a change position, so as to optimize and to control the application process.
Claims 30-41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claims 30-41, the claims are deemed to be directed to a nonobvious improvement over DE 20 2005 006 367 U1. The claims comprise at least one linear guide in the positioning device, at least one magazine in the application unit and being located below the application mechanism, the at least one magazine being usable for the storage of the at least one .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO T HINZE whose telephone number is (571)272-2864. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leo T Hinze/
Patent Examiner
AU 2853
04 February 2022

/Leslie J Evanisko/            Primary Examiner, Art Unit 2853